Exhibit 21.1 List of Subsidiaries As of December 31, 2013, Apple Green Holding, Inc. (the “Company”) had the following subsidiary: Name Jurisdiction EquityOwnersandPercentage ofEquitySecuritiesHeld Apple Green International Limited Seychelles 100% owned by the Company Apple Green Hong Kong Limited Hong Kong 100% owned by Apple Green International Limited Microbial International Sdn. Bhd. Malaysia 100% owned by Apple Green International Limited SS Microbial Sdn. Bhd. Malaysia 55% owned by Microbial International Sdn. Bhd.
